Citation Nr: 0638123	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  99-25 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
thoracic spine.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran has performed verified active duty service from 
January 1978 to June 1992 and has reported service from June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for a right 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's induction examination in February 1972 did 
not note arthritis of the thoracic spine.

2.  The veteran is not shown to have had arthritis of the 
thoracic spine that clearly and unmistakably existed prior to 
entering military service.

3.  The veteran was diagnosed by x-ray evidence with 
degenerative changes of the lower thoracic spine.

4.  Resolving doubt in favor of the veteran, arthritis of the 
thoracic spine is the result of active duty service.

5.  The veteran does not have a left ankle disorder.




CONCLUSIONS OF LAW

1.  The grant of service connection is warranted for 
arthritis of the thoracic spine.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309 (2006).

2.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In a July 2006 letter, the RO provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claims were thereafter readjudicated in the April 2006 
supplemental statement of the case.  
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Service connection

Background

The veteran's induction examination did not diagnosis 
arthritis of the thoracic spine.  At enlistment; however, the 
veteran did report a history of recurrent back pain.  It was 
noted that the veteran fell off the back of a truck at the 
age of eight and was hospitalized for one day, but that he 
had not been seen by a doctor for his back pain.  

Service medical records show that in September 1973, the 
veteran complained of twisting his left ankle while playing 
football.  The impression was bruised left heal.  In April 
1973, the veteran was seen with complaints of low back pain.  
He stated that he had an old injury of the back.  The veteran 
was seen in June 1973 with complaints of back ache on and 
off.  He indicated that since he had been in the Army he had 
had back problems; in fact he noted that his back problems 
began before he came into the Army.  He reported the pain was 
worse when he was bending over and lifting things.  He did 
not feel that lifting weights, which he had done for the past 
six to seven years, caused the pain.  The impression was mild 
back strain.  In October 1973, the veteran was seen for 
chronic low back pain.  The impression was mild left low back 
pain.  X-rays of the lumbosacral spine in October 1973 
revealed no significant abnormalities.  

In May 1974, the veteran was seen for a back strain after 
playing basketball.  The examination showed left thoracic and 
right lumbar scoliosis with spasm.  In April 1977, the 
veteran was seen for complaints of low back pain.  The 
veteran stated that the pain was in the same area as in 1973.  
The veteran was told to do exercises for his back.  The 
assessment was pain at left lateral rib cage.  In March 1980 
x-rays were taken of the veteran's bilateral lower tibias 
after the veteran complained of lower leg pains.  X-rays 
revealed no significant abnormalities.  In December 1984, the 
veteran was involved in an automobile accident.  He reported 
no spasm until he awoke in the morning and had right neck 
pain and pain beneath his left scapula.  The assessment was 
muscle strain, at mid back.  In April 1985, the veteran was 
seen for complaints relating to possible peptic ulcer 
disease.  On x-ray examination, however, degenerative changes 
of the lower thoracic spine were noted.

In August 1986, records show the veteran was seen for 
complaints of low back pain since having a spinal tap four 
years earlier.  In June 1987, the veteran complained of back 
pain and it was assessed as muscle strain.  In July 1987, the 
veteran complained of upper back pain.  The veteran had good 
range of motion with no pain radiating to the legs or knees.  
The impression noted muscle strain and noted the possibility 
of bursitis.  The veteran complained of back and chest pain 
in July 1988.  Comments also noted left subscapular pain 
radiating to the left chest.  The veteran reported that it 
could have been caused by bowling.  The impression was muscle 
strain.  At his March 1992 retirement physical examination, 
the veteran's report of medical history including a lay 
history of pack pain since "AIT".  Physical examination in 
March 1992 revealed a normal spine, normal upper extremities, 
and normal lower extremities with x-rays negative and 
physical training for rehabilitation.

At a July 2000 VA psychiatric examination the veteran 
complained of multiple joint pain including low back pain, 
shoulder pain, and left ankle pain, but there were no 
specific positive findings and no pertinent diagnosis was 
made.

At a June 2001 VA examination x-rays of the left ankle were 
negative for disability, but the veteran complained of 
recurrent sprains and strains of the left ankle and foot that 
was recalcitrant to anti-inflammatory medication, physical 
therapy, and braces.  

At his December 2005 VA examination, the veteran reported 
constant sharp pain with radiation into the bilateral hips 
manifested as numbness.  He had transient stiffness for 
approximately five minutes when the pain was present.  
Aggravating factors included lifting, prolonged standing, and 
prolonged standing.  He denied any incapacitating episodes or 
flare-ups.  

In discussing his left ankle, the veteran stated he had a 
constant dull ache with throbbing pain as well.  He reported 
swelling as the day progressed.  Aggravating factors included 
weight bearing activities, prolonged standing, and weather 
changes.  He denied any stiffness, heat, redness, 
instability, locking, or flare-ups.

After examination, the diagnoses included  mild degenerative 
arthritis of the thoracic spine.  The examiner noted that 
there was no objective evidence upon which to base a left 
ankle condition.

The examiner noted that he reviewed the recent thoracic CT 
with the radiologist.  It showed degenerative changes of the 
mid and lower thoracic spine which the examiner noted were 
not particularly excessive for the veteran's age.

The examiner indicated that the veteran has a thoracic 
disorder but not a disorder of the left ankle.  This was 
consistent with the medical findings and conclusions in the 
veteran's claims folder.  The examiner opined that it was 
less likely than not that the diagnosed thoracic disorder was 
incurred or aggravated during his period of active service, 
or was otherwise related to service.  The rationale was that 
the veteran had spine complaints prior to military service 
and it appeared that they continued while he was in the 
military.  While a direct comparison was not possible, it 
appeared that the degenerative changes in the thoracic spine 
had not particularly progressed in the past 20 years.  The 
veteran's main spine complaints did not involve his thoracic 
spine.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because preexistence was 
demonstrated by clear and unmistakable evidence, the 
presumption of aggravation must be considered.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where pre-service 
disability underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004).

Analysis

The Board notes that although the veteran complained of back 
pain prior to service, he did not indicate that prior to 
service he was diagnosed with arthritis of the thoracic spine 
nor did the service induction examination in 1972 diagnosis 
arthritis of the thoracic spine.  In 1985, x-rays confirmed 
degenerative changes of the lower thoracic spine.  There is 
no medical evidence that the veteran's back pain prior to 
service was due to arthritis of the thoracic spine.  
Therefore, the Board finds that there is no credible evidence 
that the veteran's arthritis of the thoracic spine clearly 
and unmistakably existed prior to entering military service.

The December 2005 VA examiner opined that the veteran's 
current diagnosis of the thoracic spine was less likely than 
not incurred in or aggravated during his period of active 
duty military service based on the premise that the veteran's 
degenerative changes in the thoracic spine had not 
particularly progressed in the past 20 years; however, 
service connection based on direct causation does not depend 
on whether the disability had progressed since it was 
diagnosed in service.  The evidence shows that the veteran 
was diagnosed with degenerative changes in the thoracic spine 
while in service in 1985 and currently has arthritis of the 
thoracic spine.  

Because the evidence in this case is approximately balanced 
with regards to merits of the claim the benefit-of-the-doubt 
doctrine applies and thus the veteran's claim of entitlement 
to service connection for arthritis of the thoracic spine is 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a left ankle disorder. 

Service medical records show that in September 1973, the 
veteran complained of twisting his left ankle while playing 
football.  The diagnosis was bruised left heal.  There were 
no other complaints involving the left ankle.  June 2001 VA 
x-rays of the left ankle were negative.  The December 2005 VA 
examiner found that the veteran did not have a disorder of 
the left ankle.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a left ankle disability; however, 
there is no medical evidence of record, which establishes 
that the veteran currently has this disability.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.


ORDER

Entitlement to service connection for arthritis of the 
thoracic spine is granted.

Entitlement to service connection for a left ankle disorder 
is denied.


REMAND

In a September 2004 remand, the Board specifically asked that 
the May 1999 arthroscopic surgery report from Richland 
Memorial Hospital be obtained.  The December 2005 VA examiner 
could not find the operative report from 1999 relating to the 
veteran's right shoulder.  There is no evidence of a negative 
reply in the claims folder from Richland Memorial Hospital or 
why these records could not be obtained.  In addition, the RO 
should again contact the National Personnel Records Center 
(NPRC) and obtain and verify the dates of all the veteran's 
active duty status.  Another remand is therefore required.  
Stegall v. West, 11 Vet. App. 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Records of the right shoulder surgery 
in May 1999 at Richland Memorial 
Hospital, and any associated treatment 
records should also be obtained and 
should provide a negative response if 
records are not available.

2.  The RO should contact the NPRC and 
obtain and verify the dates and character 
of all of the veteran's active duty 
service.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


